     Case 1:15-cr-00245-TSE Document 20 Filed 11/12/19 Page 1 of 1 PageID# 97



                                      TYPE OF HEARING:           _ n I I f—
                                      CASE NUMBER:       \^CJf
                                      MAGISTRATE JUDGE:John F. Anderson
                                      DATE: \\\\2 1 1^
                                      TIME:
   EASTERN DISTRICT OF VIRGINIA       TAPE: FTR RECORDER

   UNITED STATES OF AMERICA


              VS.


J\\cV-S€^\ '{\Ar\C\/\Oh
   GOVT. ATTY:

   DEFT'S ATTY:              u^IoaA CAA^ns-el
                    DUTY AFPD:


   INTERPRETER/LANGUAGE:,

   DEFT INFORMED OF RIGHTS,CHARGES,AND PENALTIES
   DEFT INFORMED OF THE VIOLATION (S)
                                    ( )
   COURT TO APPOINT COUNSEL 6^        FPD( ) CJApK^ Conflict List
      (2r\c\f^ \S STt^in^ d<M-YX\\CV\ -
        ^fmkcd pm-iim "DE-

    BOND:        T>TA




    NEXT COURT APPEARANCE:          \ \ 1 \Vd I \ \      TIME:     J—JpYY^
                                              m


                                                                     1 LA \/v\ \ \/\
